                                                                                Case 3:20-cv-00617-MMD-CLB Document 46 Filed 04/12/21 Page 1 of 3



                                                                            1    Matthew D. Francis
                                                                                 Nevada Bar No.: 6978
                                                                            2    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 5520 Kietzke Lane, Suite 110
                                                                            3    Reno, NV 89511
                                                                                 Telephone: (775) 324-4100
                                                                            4    Facsimile: (775) 333-8171
                                                                                 Email: mfrancis@bhfs.com
                                                                            5
                                                                                 John F. Renzulli
                                                                            6    New York Bar No.: 1931476
                                                                                 (Admitted pro hac vice)
                                                                            7    Joshua Paul
                                                                                 New York Bar No.: 1991389
                                                                            8    (Admitted pro hac vice)
                                                                                 Gavin M. Strube
                                                                            9    New York Bar No.: 5507728
                                                                                 (Admitted pro hac vice)
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                           10    RENZULLI LAW FIRM, LLP
                                                                                 One North Broadway, Suite 1005
                                                                           11    White Plains, NY 10601
                                                                                 Telephone: (914) 284-0700
                                            5520 Kietzke Lane, Suite 110




                                                                           12    Facsimile: (914) 285-1213
                                                  Reno, NV 8951 1




                                                                                 Email: jrenzulli@renzullilaw.com
                                                   775.324.4100




                                                                           13           jpaul@renzullilaw.com
                                                                                        gstrube@renzullilaw.com
                                                                           14
                                                                                 Attorneys for Defendants, Glock, Inc.; and Lipsey’s
                                                                           15    LLC
                                                                           16

                                                                           17                                UNITED STATES DISTRICT COURT

                                                                           18                                       DISTRICT OF NEVADA

                                                                           19    POLYMER80, INC.,                                     CASE NO.: 3:20-cv-00617-MMD-CLB
                                                                           20                       Plaintiff,
                                                                                                                                      STIPULATION TO DISMISS
                                                                           21    v.                                                   DEFENDANTS’ SECOND AFFIRMATIVE
                                                                                                                                      DEFENSE
                                                                           22    GLOCK, INC.; and LIPSEY’S, LLC,
                                                                           23                       Defendants.
                                                                           24
                                                                                       Plaintiff Polymer80, Inc. and Defendants Glock, Inc. and Lipsey’s, LLC hereby stipulate to
                                                                           25
                                                                           26   dismiss Defendants’ second affirmative defense contained in ECF No. 28 with prejudice. Each

                                                                           27   party shall bear their own attorneys’ fees and costs.

                                                                           28
                                                                                                                                  1
                                                                                Case 3:20-cv-00617-MMD-CLB Document 46 Filed 04/12/21 Page 2 of 3



                                                                            1         IT IS SO STIPULATED:
                                                                            2    GUNDERSON LAW FIRM                                  BROWNSTEIN HYATT FARBER
                                                                            3                                                        SCHRECK, LLP
                                                                                 By: /s/ John R. Funk               .
                                                                            4       John R. Funk                                     By: /s/ Matthew D. Francis                .
                                                                                    Nevada Bar No.: 12372                                Matthew D. Francis
                                                                            5       jfunk@gundersonlaw.com                               Nevada Bar No.: 6978
                                                                                    Luke A. Walker                                       mfrancis@bhfs.com
                                                                            6       Nevada Bar No.: 14429                                5520 Kietzke Lane, Suite 110
                                                                            7       lwalker@gundersonlaw.com                             Reno, NV 89511
                                                                                    GUNDERSON LAW FIRM                                   Telephone: (775) 324-4100
                                                                            8       3895 Warren Way                                      Facsimile: (775) 333-8171
                                                                                    Reno, NV 89509
                                                                            9       Telephone: (775) 829-1222                                -and-
                                                                                    Facsimile: (775) 829-1226
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                           10
                                                                                                                                         John F. Renzulli
                                                                           11          -and-                                             New York Bar No.: 1931476
                                                                                                                                         (Admitted pro hac vice)
                                            5520 Kietzke Lane, Suite 110




                                                                           12        Edmund J. Ferdinand, III                            jrenzulli@renzullilaw.com
                                                  Reno, NV 8951 1




                                                                                     New York Bar No.: 2605988                           Joshua Paul
                                                   775.324.4100




                                                                           13        (Admitted pro hac vice)                             New York Bar No.: 1991389
                                                                                     jferdinand@fiplawgroup.com                          (Admitted pro hac vice)
                                                                           14
                                                                                     Alexander Malbin                                    jpaul@renzullilaw.com
                                                                           15        New York Bar No.: 5028725                           Gavin M. Strube
                                                                                     (Admitted pro hac vice)                             New York Bar No.: 5507728
                                                                           16        amalbin@fiplawgroup.com                             (Admitted pro hac vice)
                                                                                     Diane T. Gorczyca                                   gstrube@renzullilaw.com
                                                                           17        New York Bar No. 5748397)                           RENZULLI LAW FIRM, LLP
                                                                                     (Admitted pro hac vice)                             One North Broadway, Suite 1005
                                                                           18
                                                                                     dgorczyca@fiplawgroup.com                           White Plains, NY 10601
                                                                           19        John F. Olsen                                       Telephone: (914) 284-0700
                                                                                     New York Bar No.: 2764082                           Facsimile: (914) 285-1213
                                                                           20        (Admitted pro hac vice)                             Attorneys for Defendants, Glock, Inc. and
                                                                                     jolsen@fiplawgroup.com                              Lipsey’s, LLC
                                                                           21        FERDINAND IP LAW GROUP
                                                                           22        450 Seventh Avenue, Suite 1300
                                                                                     New York, NY 10123
                                                                           23        Telephone: (212) 220-0523
                                                                                     Facsimile: (203) 549-2339
                                                                           24        Attorneys for Plaintiffs, Polymer80, Inc.
                                                                                                                                     IT IS SO ORDERED.
                                                                           25
                                                                           26                                                        ___________________________________
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                           27
                                                                                                                                             April 12, 2021
                                                                                                                                     DATED: ____________________________
                                                                           28
                                                                                                                                 2
                                                                                Case 3:20-cv-00617-MMD-CLB Document 46 Filed 04/12/21 Page 3 of 3



                                                                            1                                 CERTIFICATE OF SERVICE
                                                                            2
                                                                                      Pursuant to FRCP 5(b) and Section IV of the District of Nevada Electronic Filing
                                                                            3
                                                                                Procedures, I hereby certify that I am an employee of BROWNSTEIN HYATT FARBER
                                                                            4
                                                                                SCHRECK, LLP, and on this 9th day of April, 2021, I served the document entitled,
                                                                            5
                                                                                STIPULATION TO DISMISS DEFENDANTS’ SECOND AFFIRMATIVE DEFENSE, on
                                                                            6
                                                                                counsel of record through the CM/ECF system.
                                                                            7

                                                                            8                                            /s/ Jeff Tillison
                                                                                                                         Employee of Brownstein Hyatt Farber Schreck, LLP
                                                                            9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                           10

                                                                           11
                                            5520 Kietzke Lane, Suite 110




                                                                           12
                                                  Reno, NV 8951 1
                                                   775.324.4100




                                                                           13

                                                                           14

                                                                           15
                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25
                                                                           26

                                                                           27

                                                                           28
                                                                                                                               3
